Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claim 6 is canceled.
Claims 1-5 and 7-8 are allowed (claims renumbered as 1-7).
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 8 are allowed. The reasons for allowance are clear on the record and in view of Applicant’s remarks and amendments (please see pages 3-11) filed on 08/29/2022. 
	Regarding claim 1, In addition to Applicant’s remarks and amendments filed on 08/29/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “providing a notification signal to the user, wherein the notification signal is indicative of at least one of the information of the one or more parameters, and an instruction to change the status of the headlamp using the switch 302 based upon the comparison of the one or more parameters with the predefined threshold value; 
	controlling the status of the headlamps by operating the switch 302 in response to a command received from the user based upon the notification signal, or automatically operating the relay circuit 401 to trigger the operation of the switch 302 after failure of receipt of the command from the user to operate the switch 302 within a predefined time period from the notification signal.”, in conjunction with other claim elements as recited in claim 1.
	Regarding claim 8, In addition to Applicant’s remarks and amendments filed on 08/29/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “providing, via the processor 408-B, a notification signal to the user, wherein the notification signal is indicative of at least one of the information of the one or more parameters, and an instruction to change the status of the headlamp using the switch 302 based upon the comparison of the one or more parameters with the predefined threshold value and/or combination thereof;
	controlling, via the processor 408-B, the status of the headlamps by operating the switch 302 in response to a command received from the user based upon the notification signal, or automatically operating the relay circuit 401 to trigger the operation of the switch 302 after failure of receipt of the command from the user to operate the switch 302 within a predefined time period from the notification signal.”, in conjunction with other claim elements as recited in claim 8.
Claims 2-5 and 7 are allowable based on their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645